                                Case 1:19-cv-01042-AWI-BAM Document 18 Filed 11/05/20 Page 1 of 4


                            1 McCormick, Barstow, Sheppard,
                              Wayte & Carruth LLP
                            2 Dana B. Denno, #227971
                              7647 North Fresno Street
                            3 Fresno, California 93720
                              Telephone:     (559) 433-1300
                            4 Facsimile:     (559) 433-2300

                            5 Attorneys for Defendant, STATE FARM
                              GENERAL INSURANCE COMPANY
                            6

                            7

                            8                             UNITED STATES DISTRICT COURT

                            9                 EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                        10

                        11 SANDRA GUERRA,                                       Case No. 1:19-CV-01042-AWI-BAM

                        12                  Plaintiff,                          STIPULATION AND ORDER FOR
                                                                                EXTENSION OF PRE-TRIAL DATES
                        13           v.

                        14 STATE FARM GENERAL INSURANCE
                           COMPANY,
                        15
                                     Defendant.
                        16

                        17           Plaintiff Sandra Guerra and Defendant State Farm General Insurance Company, by and

                        18 through their attorneys of record, hereby agree and stipulate as follows:

                        19                                               RECITALS

                        20           On December 6, 2019, the Court entered its Scheduling Conference Order (“Scheduling

                        21 Order”) setting this matter for trial on June 22, 2021 and establishing a number of other deadlines

                        22 for disclosures and discovery. The Scheduling Order set a cut-off for Nonexpert Discovery of

                        23 September 4, 2020 and a cut-off for Expert Discovery of December 4, 2020. On March 19, 2020,

                        24 the State of California issued a stay-at-home order due to the COVID-19 pandemic. While the

                        25 Parties have engaged in initial disclosures and written discovery during the pandemic, the stay-at-

                        26 home order has prevented both parties from engaging in certain critical discovery, primarily the

                        27 taking of depositions and site inspections.   On July 20, 2020, the parties submitted a stipulation to

                        28 allow for a very brief extension of certain pre-trial dates to allow for additional time for discovery
M CC ORMICK , BARST OW ,
 SHEPPARD, WAYTE &
     CARRUT H LLP
 7647 NORTH FRESNO STREET

     FRESNO, CA 93720                         STIPULATION AND ORDER FOR EXTENSION OF PRE-TRIAL DATES
                                Case 1:19-cv-01042-AWI-BAM Document 18 Filed 11/05/20 Page 2 of 4


                            1 without altering other dates set by the initial Scheduling Order.

                            2          However, despite diligent efforts of the parties, they have been unable to complete

                            3 discovery. The parties are diligently attempting to schedule depositions requested by Defendants,

                            4 complete production of documents and any other necessary discovery prior to the cut-off.

                            5 Accordingly, the Parties agree that an extension of dates in this matter is warranted under the

                            6 unique and unforeseeable circumstances here.

                            7                                            STIPULATION

                            8          Pursuant to the foregoing, the Parties, by and through their attorneys of record stipulate

                            9 and agree that to the follow schedule changes:

                        10

                        11                                      Current Date                      Proposed New Date
                        12 Expert Disclosure                    December 11, 2020                 April 12, 2021
                        13 Supplemental                 Expert January 8, 2021                    May 7, 2021
                        14 Disclosure

                        15 Non-Expert               Discovery December 4, 2020                    April 5, 2021
                        16 Deadline

                        17 Expert Discovery Deadline            January 22, 2021                  May 21, 2021
                        18 Dispositive        Motion     Filing February 12, 2021                 June 11, 2021
                        19 Deadline

                        20 Pretrial conference                  April 9, 2021                     August 13, 2021
                        21 Trial                                June 22, 2021                     October 25, 2021
                        22

                        23

                        24

                        25

                        26

                        27

                        28
M CC ORMICK , BARST OW ,
 SHEPPARD, WAYTE &
     CARRUT H LLP
 7647 NORTH FRESNO STREET
                                                                                2
     FRESNO, CA 93720                            STIPULATION AND ORDER FOR EXTENSION OF PRE-TRIAL DATES
                                 Case 1:19-cv-01042-AWI-BAM Document 18 Filed 11/05/20 Page 3 of 4


                            1 Dated: November 2, 2020                                  McCORMICK, BARSTOW, SHEPPARD,
                                                                                           WAYTE & CARRUTH LLP
                            2

                            3

                            4                                                      By:             /s/ Dana B. Denno
                                                                                                      Dana B. Denno
                            5                                                          Attorneys for State Farm General Insurance
                                                                                                        Company
                            6

                            7 Dated: November 2, 2020                                         KERLEY SCHAFFER LLP
                            8

                            9
                                                                                   By:          /s/ Christopher Carling
                        10                                                                          J. Edward Kerley
                                                                                                    Dylan L. Schafer
                        11
                                                                                                   Christopher Carling
                        12                                                                    Attorneys for Sandra Guerra

                        13
                                081149-000013 7198628.
                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
M CC ORMICK , BARST OW ,
 SHEPPARD, WAYTE &
     CARRUT H LLP
 7647 NORTH FRESNO STREET
                                                                                   3
     FRESNO, CA 93720                                    STIPULATION AND ORDER FOR EXTENSION OF PRE-TRIAL DATES
                                Case 1:19-cv-01042-AWI-BAM Document 18 Filed 11/05/20 Page 4 of 4


                            1                                                ORDER

                            2        Pursuant to the stipulation of the parties, and good cause appearing, the Court GRANTS the

                            3 parties’ request. IT IS HEREBY ORDERED that the Scheduling Order (Doc. No. 12) is modified

                            4 as follows:

                            5          Expert Disclosure:                                   April 12, 2021
                            6          Supplemental Expert
                                       Disclosure:                                          May 7, 2021
                            7

                            8          Non-Expert
                                       Discovery Deadline:                                  April 5, 2021
                            9
                                       Expert Discovery
                        10             Deadline:                                            May 21, 2021

                        11             Dispositive Motion
                                       Filing Deadline:                                     June 11, 2021
                        12
                                       Pretrial Conf:                                       August 13, 2021
                        13                                                                  10:00 AM
                                                                                            Dept 2 (AWI)
                        14
                                       Trial:                                               October 26, 2021
                        15                                                                  8:30 AM
                                                                                            Dept 2 (AWI)
                        16
                                      All other deadlines set forth in the Scheduling Order remain unchanged. This is the parties’
                        17
                                second request to modify the Scheduling Order. The parties are cautioned that further
                        18
                                modifications of the Scheduling Order will not be granted absent a demonstrated showing of good
                        19
                                cause, which will be narrowly construed. Fed. R. Civ. P. 16(b). Good cause may consist of the
                        20
                                inability to comply with court orders in light of the COVID-19 pandemic. Any such future
                        21
                                difficulties should be explained.
                        22
                                IT IS SO ORDERED.
                        23

                        24         Dated:       November 5, 2020                        /s/ Barbara A. McAuliffe              _
                                                                                 UNITED STATES MAGISTRATE JUDGE
                        25

                        26

                        27

                        28
M CC ORMICK , BARST OW ,
 SHEPPARD, WAYTE &
     CARRUT H LLP
 7647 NORTH FRESNO STREET
                                                                                 4
     FRESNO, CA 93720                             STIPULATION AND ORDER FOR EXTENSION OF PRE-TRIAL DATES
